Exhibit 10.4
EXECUTION VERSION




Mallinckrodt plc
Stock and Incentive Plan
Terms and Conditions
of
Option Award
OPTION AWARD granted on >>Grant Date<< (the “Grant Date”).
1.Grant of Nonqualified Stock Option. Mallinckrodt plc (the “Company”) has
granted to you a Nonqualified Stock Option to purchase >>Total Shares Granted<<
Ordinary Shares subject to the provisions of these Terms and Conditions and the
Plan.


2.Exercise Price. The Exercise Price required to purchase the Shares subject to
this Award is set forth in the Grant Letter.


3.Vesting. Except as provided below, Shares subject to this Award will vest
according to the following schedule:
Date                Vested Percentage
1st Anniversary of Grant Date                25%
2nd Anniversary of Grant Date            50%
3rd Anniversary of Grant Date                75%
4th Anniversary of Grant Date                100%


If your employment terminates before full (100%) vesting, you will forfeit the
unvested portion of this Award immediately upon your Termination of Employment
date. If your employment terminates before the date described in Section 4
below, you may exercise the vested portion of this Award until the earlier of
(i) the date described in Section 4 below or (ii) 90 days after your Termination
of Employment date. However, if your employment terminates due to Normal
Retirement (your employment terminates on or after the date you attain age 60
and the sum of your age and years of service equals at least 70), Early
Retirement (your employment terminates on or after the date you attain age 55
and the sum of your age and years of service equals at least 60), death,
Disability, a Change in Control, Divestiture or Outsourcing Agreement, Shares
subject to this Award will become vested and exercisable in accordance with the
provisions of Section 7, 8 or 9, as applicable.


4.Term of Award. Unless this Award has been terminated or cancelled, it will
expire on the day before the 10th anniversary of the Grant Date. If the New York
Stock Exchange (“NYSE”) is not open for business on such date, this Award will
expire at the close of the NYSE’s first trading day that immediately precedes
the day before the 10th anniversary of the Grant Date. The Stock Options granted
by this Award may be exercised at any time before the expiration, termination or
cancellation of this Award, provided that the time and manner of exercise is
consistent with these Terms and Conditions.




1/1     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




5.Payment of Exercise Price. To exercise all or a portion of this Award, you
must pay the Exercise Price for each Share as set forth in the Grant Letter. You
may pay the Exercise Price in cash or by certified check, bank draft, wire
transfer or postal or express money order or by any other method accepted by the
Company, provided that such method of payment is permitted by applicable law at
the time of exercise. You may pay the Exercise Price by using one or more of the
following methods: (i) delivering a properly executed exercise notice to the
Company or its agent, including an undertaking to pay the Exercise Price,
together with irrevocable instructions to a broker to deliver promptly to the
Company, within the typical settlement cycle for the sale of equity securities
on the relevant trading market (or otherwise in accordance with Regulation T
issued by the United States Board of Governors of the Federal Reserve System),
the amount of sale proceeds with respect to the portion of the Shares to be
acquired having a Fair Market Value on the date of exercise equal to the sum of
the applicable portion of the Exercise Price being so paid; (ii) tendering
(actually or by attestation) to the Company or its agent previously acquired
Shares that have a Fair Market Value on the day prior to the date of exercise
equal to the applicable portion of the Exercise Price being so paid; or (iii)
instructing the Company to reduce the number of Shares that would otherwise be
issued by such number of Shares as have in the aggregate a Fair Market Value on
the date of exercise equal to the applicable portion of the Exercise Price being
so paid. Notwithstanding the foregoing, you may not tender any form of payment
or exercise this Award by any method that the Company determines, in its sole
discretion, could violate any applicable law, regulation or Company policy or
that is otherwise unacceptable to the Company. You are not required to purchase
all Shares subject to this Award at one time, but you must pay the full Exercise
Price by a means satisfactory to the Company for all Shares that you elect to
purchase before they will be delivered. The date of exercise of a Stock Option
shall be the date on which the Company receives the Exercise Price for such
Stock Option. Notwithstanding anything in this Section 5 to the contrary, if
this Award is scheduled to expire due to the expiration of the term on the date
described in Section 4 above and the Fair Market Value of a Share on the last
day of such term exceeds the Exercise Price for a Share subject to this Award,
then, by accepting this Award, you agree that, unless you notify UBS Financial
Services (see the contact information listed in Section 6 below) at least ten
(10) business days before such expiration date that you do not wish for this
Award to be exercised, you shall be treated as having instructed the Company to
exercise the vested portion of this Award on the last day of such term and to
pay the Exercise Price by application of the method described in (iii) above or
such other method as determined by the Company, provided that such method
complies with applicable law.


6.Exercise of Stock Option. If you are entitled to exercise a Stock Option
subject to this Award, you may exercise it by contacting UBS Financial Services
through its web site at https://onesource.ubs.com/mnk or by calling (US)
1-855-896-9404 (Non US) 1-201-272-7647. If someone other than you attempts to
exercise Stock Options subject to this Award (for example, because the Stock
Option is being exercised after your death), the Company will deliver the Shares
only after determining that the person attempting to exercise Stock Options
subject to this Award is your duly appointed personal representative or an
individual to whom this Award has been transferred in accordance with these
Terms and Conditions and the terms of the Plan. The Company retains the right to
replace UBS Financial Services as a provider for the Plan. You will be notified
if such replacement occurs, but no amendment to this Stock Option shall be
required.


2/2     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------






7.Early Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting and exercise provisions described in Section 3, Shares subject to this
Award will vest and remain exercisable if your Termination of Employment is a
result of your Early Retirement, Normal Retirement, Disability or death as
follows:


(i)Early Retirement. If your employment terminates as a result of your Early
Retirement (as defined in Section 3) and your Early Retirement occurs less than
12 months after the Grant Date, you will forfeit all Shares subject to this
Award. If, however, your Early Retirement occurs at least 12 months after the
Grant Date, then you will be entitled to pro rata vesting of Shares subject to
this Award based on (A) the number of whole months completed from Grant Date
through your Termination of Employment date divided by 48 times (B) the total
number of Shares subject to this Award minus (C) the number of Shares subject to
this Award that previously vested. You will be entitled to exercise this Award
until the earlier of (1) the date described in Section 4 or (2) the third
anniversary of your Early Retirement date.


(ii)Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 3), your death or a
Disability, then you will become fully vested in all Shares subject to this
Award on the date of your Normal Retirement, death or Termination of Employment
due to Disability and be entitled to exercise this Award until the earlier of
(A) the date described in Section 4 or (B) the third anniversary of the date of
your Normal Retirement, death or Termination of Employment due to Disability, as
applicable.


8.Termination of Employment Following a Change in Control. Notwithstanding the
vesting and exercise provisions described in Section 3, you will become fully
vested in all Shares subject to this Award on the date your employment is
involuntarily terminated after a Change in Control and be entitled to exercise
this Award until the earlier of (A) the date described in Section 4 or (B) the
third anniversary of your Termination of Employment date, if you satisfy one of
the following requirements:


(i)During the 12 month period immediately following a Change in Control, the
Company or any Subsidiary terminates your employment for any reason other than
Cause, Disability or death; or


(ii)During the 12 month period immediately following a Change in Control, and
within 60 days after one of the events listed in this Section 8(ii), you
terminate your employment because the Company or any Subsidiary, without your
consent,


(1) materially reduces your base salary, target annual bonus opportunity, or
retirement, welfare, target share incentive opportunity, and other benefits
taken as a whole, as in effect immediately prior to the Change in Control; or


(2) requires you to relocate to a principal place of employment more than 50
miles from your existing place of employment, which materially increases your
commuting time;


3/3     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------






provided, however, that an event described in (1) or (2) of this Section 8(ii)
shall permit your termination of employment to be deemed a termination following
a Change in Control only if (A) you provide written notice to the Company or
Subsidiary specifying in reasonable detail the event upon which you are basing
your termination within 90 days after the occurrence of such event; (B) the
Company or Subsidiary fails to cure such event within 30 days after its receipt
of such notice; and (C) you terminate your employment within 60 days after the
expiration of such cure period.


9.Termination of Employment Resulting From Divestiture or Outsourcing Agreement.
Notwithstanding the vesting and exercise provisions described in Section 3, and
subject to the provisions of subsection (i) below, if your employment with the
Company or a Subsidiary terminates as a result of a Divestiture or an
Outsourcing Agreement, then Shares subject to this Award will vest on a pro-rata
basis based on (A) the number of whole months completed from Grant Date through
your Termination of Employment date divided by 48 times (B) the total number of
Shares subject to this Award minus (C) the number of Shares subject to this
Award that previously vested. If you are entitled to pro rata vesting under this
Section 9 as a result of a Divestiture, then you will be entitled to exercise
the vested portion of this Award until the earlier of (1) the date described in
Section 4 or (2) 90 days after your Termination of Employment date. If you are
entitled to pro rata vesting under this Section 9 as a result of an Outsourcing,
then you will be entitled to exercise the vested portion of this Award until the
earlier of (1) the date described in Section 4 or (2) the third anniversary of
your Termination of Employment date.


(i)Notwithstanding the foregoing provisions of this Section 9, you shall not be
eligible for pro-rata vesting and an extended Award exercise date if (A) your
Termination of Employment occurs on or prior to the closing date of a
Divestiture or such later date as is provided specifically in the applicable
transaction agreement or related agreements, or on the effective date of an
Outsourcing Agreement (the “Applicable Employment Date”), and (B) you are
offered Comparable Employment with the buyer, successor company or Outsourcing
Agent, as applicable, but do not commence such employment on the Applicable
Employment Date.


(ii)For purposes of this Section 9 and these Terms and Conditions, (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and target bonus opportunity that is at least equal to your
base salary and target bonus opportunity in effect immediately prior to your
Termination of Employment; (B) “Disposition of Assets” means the disposition by
the Company or a Subsidiary of all or a portion of the assets used by the
Company or Subsidiary in a trade or business to an unrelated individual or
entity; (C) “Disposition of a Subsidiary” means the disposition by the Company
or Subsidiary of its interest in a subsidiary or controlled entity to an
unrelated individual or entity, provided that such subsidiary or controlled
entity ceases to be a member of the Company’s controlled group as a result of
such disposition; (D) “Divestiture” means a Disposition of Assets or a
Disposition of a Subsidiary; and (E) “Outsourcing Agreement” means a written
agreement between the Company or Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (1) the Company or Subsidiary


4/4     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




transfers the performance of services previously performed by Company or
Subsidiary employees to the Outsourcing Agent, and (2) the Outsourcing Agreement
includes an obligation of the Outsourcing Agent to offer employment to any
employee whose employment is being terminated as a result of or in connection
with said Outsourcing Agreement.


10.Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares in connection with the exercise of all or a portion of this Award, to
withhold or require from you the amount necessary to satisfy applicable tax
requirements (e.g., income tax, social insurance, payroll tax and payment on
account), as determined by the Company. The methods described in Section 5 may
also be used by you to pay, or by the Company to satisfy, your withholding tax
obligation, provided that the use of such method for this purpose complies with
Company policy and applicable law. If, at any time after the Grant Date, you
become subject to tax in more than one jurisdiction, the Company may be required
to withhold or account for applicable tax requirements in the various
jurisdictions. By accepting this Award, you authorize the Company or any
Subsidiary to satisfy applicable tax or tax withholding requirements by: (i)
withholding from your wages or other cash compensation payable to you; (ii)
withholding from any proceeds resulting from the sale of Shares subject to this
Award either through an exercise and voluntary sale or through a mandatory sale
arranged by the Company on your behalf and pursuant to this authorization; (iii)
redemption by the Company at Fair Market Value of Shares due to you following
the exercise of Shares subject to this Award; or (iv) a combination of (i), (ii)
or (iii) above. If the Company or any Subsidiary cannot withhold or account for
all taxes associated with this Award by application of the means described
herein, then, by accepting this Award, you agree that you will pay to the
Company or any Subsidiary all amounts necessary to satisfy applicable tax
requirements and acknowledge that the Company may refuse to issue or deliver
Shares subject to this Award, or the proceeds from the sale of such Shares, if
you do not comply with this obligation.


11.Transfer of Award. You generally may not transfer this Award or any interest
herein except by will or the laws of descent and distribution. However, you may
transfer this Award to a “family member” (as defined in Section 7.1(b) of the
Plan), provided that (i) you do not receive any consideration for the transfer
and (ii) you furnish the Company’s Vice President and Corporate Secretary with
written notice of the transfer at least ten (10) business days in advance of
such transfer. Notwithstanding the foregoing, any transfer of this Award may be
delayed or prohibited if, in the sole discretion of the Company’s Vice President
and Corporate Secretary, such transfer would violate, or would have the
potential to violate, applicable law, regulation or Company policy. If this
Award is transferred pursuant to this provision, it will continue to be subject
to the same terms and conditions that applied immediately prior to the transfer.
This Award may be exercised by the transferee only to the same extent that you
could have exercised this Award had no transfer occurred.


12.Forfeiture of Award. You will forfeit all or a portion of the Shares subject
to this Award if your employment terminates under the circumstances described
below:


(i)If the Company or Subsidiary terminates your employment for Cause, including,
without limitation, a termination as a result of your violation of the Company’s
Guide to


5/5     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




Business Conduct, then the Company will immediately rescind all unexercised
portions of this Award (whether vested or unvested) and you will forfeit all
rights you have with respect to this Award. Also, by accepting this Award, you
agree and promise to deliver to the Company immediately upon your Termination of
Employment for Cause, Shares (or, in the discretion of the Company, cash) equal
in value to the amount of all profits you realized upon the exercise of any
portion of this Award during the 12-month period that occurs immediately before
your Termination of Employment for Cause.


(ii)If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
all unexercised portions of this Award (whether vested or unvested) and you will
forfeit all rights you have with respect to this Award. Also, by accepting this
Award, you agree and promise to deliver to the Company immediately upon the date
the Committee determines that you could have been terminated for Cause, Shares
(or, in the discretion of the Company, cash) equal in value to the amount of all
profits you realized upon the exercise of any portion of this Award during the
period that begins 12 months immediately before your Termination of Employment
and ends on the date that the Committee determines that you could have been
terminated for Cause.


(iii)If the Committee determines in its sole discretion that at any time after
your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or (B)
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unexercised portions of this Award (whether vested or
unvested) and you will forfeit all rights you have with respect to this Award.
Also, by accepting this Award, you agree and promise to deliver to the Company,
immediately upon the Committee’s determination date, Shares (or, in the
discretion of the Company, cash) equal in value to the amount of all profits you
realized upon the exercise of any portion of this Award during the period that
begins 12 months immediately before your Termination of Employment and ends on
the date of the Committee’s determination.


13.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this


6/6     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




Award, the Exercise Price and other relevant provisions to the extent necessary
to prevent dilution or enlargement of the benefits or potential benefits
intended to be provided by this Award. Any such determinations and adjustments
made by the Committee will be binding on all persons.


14.Restrictions on Exercise. Exercise of this Award is subject to the conditions
that, to the extent required at the time of exercise:


(i)The Shares covered by this Award will be duly listed, upon official notice of
issuance, on the NYSE; and


(ii)A Registration Statement under the United States Securities Act of 1933 with
respect to the Shares will be effective or an exemption from registration will
apply.


If there is any registration, qualification, exchange control or other legal
requirement imposed upon this Award or the Shares subject to this Award by
applicable securities or exchange control laws (including rulings or regulations
issued by the United States Securities and Exchange Commission or any other
governmental agency with jurisdiction over the issuance of this Award or the
Shares subject to this Award), the Company shall not be required to deliver any
Shares subject to this Award before the Company, in its sole discretion, has
determined that either (a) it has satisfied any such requirements or has
received the requisite approval from the appropriate governmental agency; or (b)
an exemption from such registration or exchange control requirement applies. By
accepting this Award, you acknowledge that you understand that the Company is
under no obligation to register this Award or the Shares subject to this Award
with any governmental agency or to seek approval from any governmental agency
for the issuance or sale of Shares subject to this Award.


15.Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company’s securities. By accepting this Award, you
also agree not to use the Company’s “cashless exercise” program (or any
successor program) at any time when you possess material non-public information
with respect to the Company (including Subsidiaries) or when using the program
would otherwise result in a violation of applicable securities law.
 
16.Plan Terms Govern. The vesting and exercise of this Award, the disposition of
any Shares received upon the exercise of all or a portion of this Award, and the
treatment of any gain on the disposition of such Shares are subject to the terms
of the Plan and any rules that the Committee prescribes. The Plan document, as
amended from time to time, is incorporated into these Terms and Conditions. The
Grant Letter and these Terms and Conditions shall together constitute the Award
Certificate referred to in the Plan. Unless defined herein, capitalized terms
used in these Terms and Conditions are defined in the Plan. If there is any
conflict between the terms of the Plan and these Terms and Conditions, the
Plan’s terms govern. By accepting this Award, you acknowledge receipt of the
Plan and the prospectus, as in effect on the Grant Date.




7/7     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




17.Clawback Policy. Notwithstanding any other provision of this Award to the
contrary, any Shares issued hereunder, and/or any amount received with respect
to any sale of any such Shares, shall be subject to potential cancellation,
recovery, repayment, or other action in accordance with the terms of the
Company’s Incentive Compensation Clawback Policy, as it may be amended from time
to time, and applicable securities laws. By accepting this Award, you agree and
consent to the Company’s application, implementation, and enforcement of (a) the
Incentive Compensation Clawback Policy and (b) any provision of applicable law
relating to the cancellation, recovery, or repayment of compensation under this
Award, and expressly agree that the Company may take such actions as are
necessary or desirable to effectuate the Incentive Compensation Clawback Policy,
any similar policy, or applicable law without further consent or action being
required of you. To the extent the terms of this Award and the Incentive
Compensation Clawback Policy (or similar policy or applicable securities laws)
conflict, the terms of such policy shall govern.


18.Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant package and any changes thereto
(e.g., details of Stock Options, including amounts awarded, unvested, vested or
expired), other appropriate personal and financial data about you (e.g., name,
home address, telephone number, date of birth, nationality, job title, reason
for termination of employment, and social security, social insurance or other
identification number), and information about your participation in the Plan and
Shares obtained under the Plan from time to time. By accepting this Award, you
give your explicit consent to your employer’s and the Company’s accumulating,
transferring, and processing Personal Data as necessary or appropriate for Plan
administration. Your Personal Data will be retained only as long as is necessary
to administer your participation in the Plan. If applicable, by accepting this
Award, you also give your explicit consent to the Company’s transfer of Personal
Data outside the country in which you work or reside and to the United States of
America where the same level of data protection laws may not apply as in your
home country. The legal persons for whom your Personal Data are intended (and by
whom your Personal Data may be transferred, processed or exchanged) include the
Company, its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator, their respective agents, and any other person that
the Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to request a list of the names and addresses of any
potential recipients of your Personal Data and to review and correct your
Personal Data by contacting your local Human Resources Representative. By
accepting this Award, you acknowledge your understanding that the transfer of
the information outlined here is important to Plan administration and that
failure to consent to the transmission of such information may limit or prohibit
your participation in the Plan. By accepting this Award, you acknowledge that
you are providing the consents herein on a purely voluntary basis and that, if
you do not consent or if you later seek to revoke your consent, it will
adversely impact the ability of the Company to administer your Awards but it
will not adversely impact your employment status or service with your employer.




8/8     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




19.No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of stock options under the Plan is voluntary
and occasional and does not create any contractual or other right to receive
future grants of any stock options, or benefits in lieu of any stock options,
even if stock options have been granted repeatedly in the past, and that all
decisions with respect to future grants will be in the Company’s sole
discretion. By accepting this Award, you also acknowledge that this Award and
any gains received hereunder are extraordinary items and are not considered part
of your salary or compensation for purposes of any pension or retirement
benefits or for purposes of calculating any termination, severance, redundancy,
resignation, end of service payments, bonuses, long-service awards, life or
accident insurance benefits or similar payments. Neither this Award, nor any
gains received hereunder, is intended to replace any pension rights or
compensation. If the Company or Subsidiary terminates your employment for any
reason, you agree that you will not be entitled to damages or compensation for
breach of contract, dismissal (in any circumstances, including unfair dismissal)
or compensation for any loss of office or otherwise to any sum, Shares, Stock
Options or other benefits to compensate you for the loss or diminution in value
of any actual or prospective rights, benefits or expectation under or in
relation to the Plan.


20.Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific Company or Subsidiary
asset by reason of this Award. You have no rights as a stockholder of the
Company pursuant to this Award until Shares are actually delivered to you.


21.Entire Agreement and Amendment. These Terms and Conditions, the Grant Letter,
the Plan, and other Company policies specifically referred to herein constitute
the entire understanding between you and the Company regarding this Award. These
Terms and Conditions supersede any prior agreements, commitments or negotiations
concerning this Award. These Terms and Conditions may not be modified, altered
or changed except by the Committee (or its delegate) in writing and pursuant to
the terms of the Plan; provided, however, that the Company has the unilateral
authority to amend these Terms and Conditions without your consent to the extent
necessary to comply with applicable securities registration or exchange control
requirements and to impose additional requirements on this Award or Shares
subject to this Award if the Company, in its sole discretion, deems it necessary
or advisable for legal or administrative reasons.




9/9     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------




22.Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.


23.Waiver. By accepting this Award, you acknowledge that a waiver by the Company
of any breach by you of a provision of these Terms and Conditions shall not
operate or be construed as a waiver by the Company of any other provision of
these Terms and Conditions or of a subsequent breach.


24.Notices. By accepting this Award, you agree to receive documents, notices and
any other communications relating to your participation in the Plan in writing
by regular mail to your last known address on file with your employer, the
Company or Subsidiary or any outside Plan administrator, or by electronic means,
including by e-mail, through an online system maintained by any outside Plan
administrator, or by a posting on the Company’s intranet website or on an online
system or website maintained by any outside Plan administrator.


25.Stock Ownership Guidelines. By accepting this Award, you agree that Shares
granted under this Award may be subject to the Company’s Stock Ownership
Guidelines, as they may be amended from time to time, and which are incorporated
herein by reference. Such guidelines may impose restrictions on your ability to
sell or transfer Shares acquired upon exercise of this Stock Option.


26.Code Section 409A Compliance. Notwithstanding any other provision of these
Terms and Conditions to the contrary, in the event that all or a portion of this
Award becomes subject to Code Section 409A, the provisions contained in Section
7.12 of the Plan shall govern and shall supersede any applicable provision of
these Terms and Conditions.


27.Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and shall be construed accordingly; provided, however, that, to
the extent that any provisions of Irish employment law are relevant, such
provisions shall only apply to an individual who has entered into a contract of
employment with the Company or any of its Irish subsidiaries.


28.Acceptance. In order to receive this Award, you must electronically
acknowledge and accept on Mallinckrodt’s third party Equity Administrator’s
website the terms and conditions set forth in the Plan and these Terms and
Conditions.  By accepting this Award, you agree to the following: (i) you have
carefully read, fully understand and agree to all of the terms and conditions
contained in the Plan and these Terms and Conditions; and (ii) you understand
and agree the Plan and these Terms and Conditions constitute the entire
understanding between you and the Company regarding this Award, and any prior
agreements, commitments or negotiations concerning this Award are replaced and
superseded.  If you do not acknowledge these Terms and Conditions on the
website, you will not be entitled to your Award.




10/10     FY16 Grant Standard Option Ts&Cs



--------------------------------------------------------------------------------








11/11     FY16 Grant Standard Option Ts&Cs

